Exhibit 10.60


 
NINTH AMENDMENT AGREEMENT
 
NINTH AMENDMENT AGREEMENT (this “Agreement”) dated as of February 25, 2009, by
and among United Natural Foods, Inc. and Albert’s Organics, Inc. (collectively,
the “Borrowers”), and Bank of America, N.A., as successor to Fleet Capital
Corporation (the “Lender”), with respect to the Term Loan Agreement dated as of
April 28, 2003, as amended by an Amendment to Term Loan Agreement dated August
26, 2003, a Second Amendment to Term Loan Agreement dated December 18, 2003, a
Third Amendment to Term Loan Agreement dated April 30, 2004, a Fourth Amendment
to Term Loan Agreement dated June 15, 2005, a Fifth Amendment to Term Loan
Agreement dated July 28, 2005, a Sixth Amendment to Term Loan Agreement dated
November 2, 2007, a Seventh Amendment to Term Loan Agreement dated November 27,
2007 and an Eighth Amendment Agreement dated as of May 28, 2008 (as amended, the
“Term Loan Agreement”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers have requested that the Lender amend certain other
provisions of the Term Loan Agreement, and the Lender is willing to amend the
Term Loan Agreement, on the terms and conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
§1.           Definitions.  Capitalized terms used herein without definition
that are defined in the Term Loan Agreement shall have the meanings given to
such terms in the Term Loan Agreement, as amended hereby.
 
§2.           Representations and Warranties; Acknowledgment.  The Borrowers
hereby represent and warrant to the Lender as follows:
 
(a)           Each of the Borrowers has adequate power to execute and deliver
this Agreement and each other document to which it is a party in connection
herewith and to perform its obligations hereunder or thereunder.  This Agreement
and each other document executed in connection herewith have been duly executed
and delivered by each of the Borrowers and do not contravene any law, rule or
regulation applicable to any Borrower or any of the terms of any other
indenture, agreement or undertaking to which any Borrower is a party.  The
obligations contained in this Agreement and each other document executed in
connection herewith to which any of the Borrowers is a party, taken together
with the obligations under the Loan Documents, constitute the legal, valid and
binding obligations enforceable against any such Borrower in accordance with
their respective terms.
 
(b)           After giving effect to the transactions contemplated by this
Agreement, all the representations and warranties made by the Borrowers in the
Loan Documents are true and correct on the date hereof as if made on and as of
the date hereof and are so repeated herein as if expressly set forth herein or
therein, except to the extent that any of such representations and warranties
expressly relate by their terms to a prior date.

 
 

--------------------------------------------------------------------------------

 
 
(c)           No Event of Default under and as defined in any of the Loan
Documents has occurred and is continuing on the date hereof.
 
§3.           Amendments to Term Loan Agreement. The Term Loan Agreement is
hereby amended as follows:
 
3.1.           Amendments to Appendix A.
 
The definitions of “Permitted Purchase Money Indebtedness”, “Plan” and
“Subordinated Debt” are hereby amended and restated in their entirety to read as
follows:
 
“Permitted Purchase Money Indebtedness – Purchase Money Indebtedness and
Capitalized Lease Obligations of Borrowers or Guarantors incurred after the date
hereof which is secured solely by a Purchase Money Lien.”
 
“Plan – an employee benefit plan now or hereafter maintained for employees of
Borrowers or their Subsidiaries that is covered by Title IV of ERISA.”
 
“Subordinated Debt – Indebtedness of Borrowers or their Subsidiaries that is
subordinated to the Obligations in a manner satisfactory to Lender.”
 
Clause (i) of the definition of Restricted Investment is hereby amended and
restated in its entirety to read as follows:
 
“(i)  investments in Subsidiaries of UNF which are Borrowers or Guarantors;”
 
3.2.           Amendment to Section 5.1.4.
 
Clause (iv) of Section 5.1.4 of the Term Loan Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(iv) the number of authorized, issued and treasury shares or membership
interests, as the case may be, of each such Borrower and each Subsidiary of each
such Borrower.”
 
3.3.           Amendment to Section 5.1.11.
 
Section 5.1.11 of the Term Loan Agreement is hereby amended by deleting “.” from
the end of such Section and inserting the following at the end of such Section:
 
“other than as set forth on Exhibit M hereto.”

 
-2-

--------------------------------------------------------------------------------

 
 
3.4.           Amendment to Section 6.1.3.
 
Section 6.1.3 of the Term Loan Agreement is hereby amended by deleting “and”
from the end of clause (iv), renumbering clause (v) as clause (vi) and inserting
a new clause (v) to read as follows:
 
“(v)           contemporaneously with any Permitted Acquisition, a report
supplementing, on a cumulative basis, Exhibit B, Exhibit C, Exhibit D, Exhibit
E, Exhibit F and Exhibit I containing a description of all changes in the
information included in such Exhibits as may be necessary for such Exhibits to
be accurate and complete, such report to be signed by the chief executive
officer or chief financial officer of UNF and to be in a form reasonably
satisfactory to the Agent; and”
 
3.5.           Amendment to Section 6.1.6.
 
Section 6.1.6 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.1.6.  Taxes and Liens.  Pay and discharge, and cause each Subsidiary to pay
and discharge, all taxes, assessments and government charges upon it, its income
and Property as and when such taxes, assessments and charges are due and
payable, unless and to the extent only  that such taxes, assessments and charges
are being contested in good faith and by appropriate proceedings and Borrowers
maintain, and cause each Subsidiary to maintain, reasonable reserves on their
books therefor.  Borrowers shall also pay and discharge, and shall cause each
Subsidiary to pay and discharge, any lawful claims which, if unpaid, might
become a Lien against any of the Borrowers’ or their Subsidiaries’ Property
except for Permitted Liens.”
 
3.6.           Amendment to Section 6.1.10.
 
Section 6.1.10 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.1.10.  Compliance with Laws.  Comply, and cause each Subsidiary to comply,
with all laws, ordinances, governmental rules and regulations to which it is
subject, and obtain and keep in force any and all licenses, permits, franchises,
or other governmental authorizations necessary to the ownership of its Real
Property or the conduct of its business, which violation or failure to obtain
might materially and adversely affect the business, prospects, profits,
properties, or condition (financial or otherwise) of the Borrowers and their
Subsidiaries, taken as a whole.”

 
-3-

--------------------------------------------------------------------------------

 
 
3.7.           Amendment to Section 6.1.11.
 
Section 6.1.11 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.1.11.  ERISA Compliance.  (i) At all times make, and cause each Subsidiary to
make, prompt payment of contributions required to meet the minimum funding
standard set forth in ERISA with respect to each Plan; and (ii) notify Lender as
soon as practicable of any Reportable Event and of any additional act or
condition arising in connection with any Plan which the Borrowers believe might
constitute grounds for the termination thereof by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a Trustee to administer the Plan.”
 
3.8.           Amendment to Section 6.1.12.
 
Section 6.1.12 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.1.12.  Appraisals.  At Lender’s request, but no more often than once every
three years, obtain subsequent appraisals or updates to the Original Appraisals
of the Real Property, at Borrowers’ expense, in form and substance satisfactory
to Lender until such time as the Obligations are paid in full, provided however,
(i) after an Event of Default occurs, (ii) if at any time Lender believes, for
any reason, that the fair market value of the Real Property may have decreased
or (iii) after a material casualty or condemnation occurs with respect to any of
the Real Property and Lender is obligated to release insurance proceeds or
condemnation awards to Borrowers or their Subsidiaries, Borrowers shall be
required to obtain, and shall cause their Subsidiaries to obtain, any and all
such appraisals or updates as requested by Lender.”
 
3.9.           Amendment to Section 6.2.2.
 
Section 6.2.2 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.2.  Loans.  Make, or permit any Subsidiary of Borrowers to make, any loans
or other advances of money (other than for salary, travel advances, advances
against commissions and other similar advances in the ordinary course of
business or as existing on the Closing Date and disclosed on Exhibits hereto) to
any Person; provided, however, that Borrowers and Guarantors may accept
promissory notes for loans to their customers in the normal course of business
to the extent not prohibited by the terms of this Agreement and Borrowers may
make loans or other advances of money between and among the Borrowers and the
Guarantors in the ordinary course of business.”

 
-4-

--------------------------------------------------------------------------------

 
 
3.10.           Amendment to Section 6.2.3.
 
Section 6.2.3(vii) of the Term Loan Agreement is hereby amended and restated in
its entirety to read as follows:
 
“(vii)           Unsecured Indebtedness incurred among the Borrowers and the
Guarantors;”
 
3.11.           Amendments to Section 6.2.5.
 
Clauses (iii), (vii) and (viii) of Section 6.2.5 of the Term Loan Agreement are
hereby amended and restated in their entirety to read as follows:
 
“(iii)           Liens arising in the ordinary course of Borrowers’ or
Guarantors’ business by operation of law or regulation, but only if payment in
respect of any such Lien is not at the time required and such Liens do not, in
the aggregate, materially detract from the value of the Property of Borrowers
and their Subsidiaries or materially impair the use thereof in the operation of
Borrowers’ and their Subsidiaries’ business;”
 
“(vii)           attachment, judgment, and other similar non-tax liens arising
in connection with court proceedings, but only if and for so long as the
execution or other enforcement of such liens is and continues to be effectively
stayed and bonded on appeal, the validity and amount of the claims secured
thereby are being actively contended in good faith and by appropriate lawful
proceedings and such liens do not, in the aggregate, materially detract from the
value of the Property of the Borrowers or their Subsidiaries or materially
impair the use thereof in the operation of the Borrowers’ and their
Subsidiaries’ business;”
 
“(viii)           reservations, exceptions, easements, rights of way, and other
similar encumbrances affecting real property, provided that, in Lender’s sole
judgment, they do not in the aggregate materially detract from the value of said
Properties or materially interfere with their use in the ordinary conduct
of  the Borrowers’ or their Subsidiaries’ business and, if said real property
constitutes Collateral, Lender has consented thereto; and”
 
3.12.           Amendment to Section 6.2.6.
 
Section 6.2.6 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.6.  Subordinated Debt.  Issue or enter into, or permit any Subsidiary to
issue or enter into, any agreement to issue Subordinated Debt except upon terms
and provisions relating to the maturity and repayment thereof and terms relating
to the subordination of payment thereof to the Obligations, in each case
reasonably acceptable to the Lender.”

 
-5-

--------------------------------------------------------------------------------

 
 
3.13.           Amendment to Section 6.2.11.
 
Section 6.2.11 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.11.  Tax Consolidation.  File or consent to the filing of, or permit any
Subsidiary to file or consent to the filing of, any consolidated income tax
return with any Person other than a Subsidiary of Borrowers.”
 
3.14.           Amendment to Section 6.2.12.
 
Section 6.2.12 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.12.  Business Locations.  Transfer, or permit any Subsidiary to transfer,
its principal place of business or chief executive office, or open, or permit
any Subsidiary to open, any new business location, except upon at least thirty
(30) days prior written notice to Lender and after delivery to Lender of
financing statements if required by Lender in form satisfactory to Lender to
perfect or continue the perfection and priority of Lender’s Lien and security
interest hereunder.”
 
3.15.           Amendment to Section 6.2.13.
 
Section 6.2.13 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.13.  Guaranties.  Except as set forth in Exhibit M hereto, guaranty,
assume, endorse or otherwise, in any way, become directly or contingently liable
with respect to, or permit any Subsidiary to guaranty, assume, endorse or
otherwise, in any way, become directly or contingently liable with respect to,
the Indebtedness of any Person except by endorsement or instrument or items of
payment for deposit or collection, provided, however, that the Borrowers may (a)
enter into guaranties in the ordinary course of business of indebtedness and
obligations incurred by Borrower and their Subsidiaries and (b) make payments
(but not prepayments) of principal and interest when due under the terms of the
ESOP Notes to the extent that no Default or Event of Default shall have occurred
and be continuing at the time of or hereafter giving effect to any such payment
(c) guaranties on an unsecured basis of the obligations of Subsidiaries
established to make acquisitions or investments permitted under Subsection 6.2.1
hereof.”
 
3.16.           Amendment to Section 6.2.15.
 
Section 6.2.15 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 
-6-

--------------------------------------------------------------------------------

 
 
“6.2.15.  Subsidiaries.  Hereafter create any Subsidiary, or permit any
Subsidiary to create any other Subsidiary, except as provided in Subsection
6.2.1 hereof.”
 
3.17.           Amendment to Section 6.2.16.
 
Section 6.2.16 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.16.  Change of Business.  Enter into, or permit any Subsidiary to enter
into, any new business or make, or permit any Subsidiary to make, any material
change in any of Borrowers’ or their Subsidiaries’ business objectives, purposes
and operations.”
 
3.18.           Amendment to Section 6.2.17.
 
Section 6.2.17 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.17.  Names of Borrowers and Subsidiaries.  Use, or permit any Subsidiary to
use, any entity name (other than its own) or any fictitious name, trade style or
“d/b/a” except for the names disclosed on Exhibit E attached hereto.”
 
3.19.           Amendment to Section 6.2.18.
 
Section 6.2.18 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.18.  Use of Lender’s Name.  Without prior written consent of Lender, use,
or permit any Subsidiary to use, the name of Lender or the name of any
Affiliates of Lender in connection with any of the Borrowers’ or their
Subsidiaries’ business or activities, except in connection with internal
business matters, as required in dealings with governmental agencies and
financial institutions and to trade creditors of the Borrowers or their
Subsidiaries solely for credit reference purposes.”
 
3.20.           Amendment to Section 6.2.19.
 
Section 6.2.19 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.19.  Margin Securities.  Own, purchase or acquire (or enter into any
contracts to purchase or acquire), or permit any Subsidiary to own, purchase or
acquire (or enter into any contracts to purchase or acquire), any “margin
security” as defined by any regulation of the Federal Reserve Board as now in
effect or as the same may hereafter be in effect unless, prior to any such
purchase or acquisition or entering into any such contract, Lender shall have
received an opinion of counsel satisfactory to Lender that the effect of such
purchase or acquisition will not cause this Agreement to violate regulations (G)
or (U) or any other regulations of the Federal Reserve Board then in effect.”

 
-7-

--------------------------------------------------------------------------------

 
 
3.21.           Amendment to Section 6.2.20.
 
Section 6.2.20 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“6.2.20.  Fiscal Year.  Change the fiscal year of Borrowers or any of Borrowers’
Subsidiaries, or permit any Subsidiary to change its fiscal year or the fiscal
year of any other Subsidiary of Borrowers.”
 
3.22.           Amended Exhibits.
 
Exhibits B, C, D, E, F, I and M to the Term Loan Agreement are hereby amended
and restated as set forth on Exhibits B, C, D, E, F, I and M, respectively,
attached to this Agreement.
 
§4.           Ratification, etc.  All of the obligations and liabilities to the
Lender as evidenced by or otherwise arising under the Term Loan Agreement and
the other Loan Documents, are, by the Borrowers’ execution of this Agreement,
ratified and confirmed in all respects.  In addition, by each Borrower’s
execution of this Agreement, such Borrower represents and warrants that neither
it nor any of its Subsidiaries has any counterclaim, right of set-off or defense
of any kind with respect to such obligations and liabilities.  This Agreement
and the Term Loan Agreement shall hereafter be read and construed together as a
single document, and all references in the Term Loan Agreement or any related
agreement or instrument to the Term Loan Agreement shall hereafter refer to the
Term Loan Agreement as amended by this Agreement.
 
§5.           Conditions to Effectiveness.  The effectiveness of the amendments
set forth in Section 3 of this Agreement are subject to the prior satisfaction
of the following conditions precedent (the date of such satisfaction herein
referred to as the “Ninth Amendment Effective Date”):
 
(a)           Representations and Warranties.  The representations and
warranties of the Borrowers contained herein shall be true and correct.
 
(b)           No Event of Default.  There shall exist no Default or Event of
Default.
 
(c)           Corporate or Limited Liability Company Action.  The Lender shall
have received evidence reasonably satisfactory to the Lender that all requisite
corporate or limited liability company, as applicable, action necessary for the
valid execution, delivery and performance by the Borrowers of this Agreement and
all other instruments and documents delivered by the Borrowers in connection
herewith has been taken.
 
(d)           Delivery of this Agreement.  The Borrowers and the Lender shall
have executed and delivered this Agreement and each Guarantor shall have
acknowledged its acceptance of or agreement to this Agreement and its
ratification of the continuing effectiveness of its Guaranty.

 
-8-

--------------------------------------------------------------------------------

 
 
(e)           Guarantor Reaffirmation; Guaranties.  Each of the Guarantors shall
have reaffirmed their respective obligations under their respective Guaranty
Agreements pursuant to reaffirmation agreements each in form and substance
satisfactory to the Lender.  Each of Fantastic Foods, Inc. and Mt. Vikos, Inc.
shall have executed a Guaranty Agreement in respect of the Obligations, in each
case in form and substance satisfactory to the Lender.
 
(f)           Payment of Expenses.  The Borrowers shall have paid to the
Lender  all amounts payable to the Lender under §6 hereof.
 
(h)           Amendment of Working Capital Facility.  The Working Capital
Facility shall have been amended by an amendment in form and substance
satisfactory to the Lender.
 
(j)           Participant Consents.  The Lender shall have received the written
consent of each participant in the Term Loan to the provisions of this
Agreement.
 
(k)           Other Documents.  The Borrowers shall have executed and delivered
such other documents, and taken such other action, as may be reasonably
requested by the Lender in connection with this Agreement.
 
(l)           Amendment Fee.  The Borrowers shall have paid to the Lender an
amendment fee of 0.125% of the aggregate principal amount of the Loans.
 
§6.           Expenses, Etc.  Without limitation of the amounts payable by the
Borrowers under the Term Loan Agreement and other Loan Documents, the Borrowers
shall pay to the Lender and its counsel upon demand an amount equal to any and
all out-of-pocket costs or expenses (including reasonable legal fees and
disbursements and appraisal expenses) incurred by the Lender in connection with
the preparation, negotiation and execution of this Agreement and the matters
related thereto.
 
§7.           Time is of the Essence; No Waivers by Lender.  TIME IS OF THE
ESSENCE WITH RESPECT TO ALL COVENANTS, CONDITIONS, AGREEMENTS OR OTHER
PROVISIONS HEREIN.  Except as otherwise expressly provided for herein, nothing
in this Agreement shall extend to or affect in any way the Borrowers’
obligations or the Lender’s rights and remedies arising under the Term Loan
Agreement or the other Loan Documents.
 
§8.           Governing Law.  This Agreement shall for all purposes be construed
according to and governed by the laws of the State of Connecticut (excluding the
laws thereof applicable to conflicts of law and choice of law).
 
§9.           Effective Date. The amendments set forth in Section 3 hereof shall
become effective among the parties hereto as of the Ninth Amendment Effective
Date.  Until the Ninth Amendment Effective Date, the terms of the Term Loan
Agreement prior to its amendment hereby shall remain in full force and
effect.  This Agreement is effective as to all provisions other than the
amendments set forth in Section 3 hereof at the time that the Borrowers and the
Lender have executed and delivered this Agreement.

 
-9-

--------------------------------------------------------------------------------

 
 
§10.           Entire Agreement; Counterparts.  This Agreement sets forth the
entire understanding and agreement of the parties with respect to the matters
set forth herein, including the amendments set forth herein, and this Agreement
supersedes any prior or contemporaneous understanding or agreement of the
parties as to any such amendment of the provisions of the Term Loan Agreement or
any Loan Document, except for any such contemporaneous agreement that has been
set forth in writing and executed by the Borrowers and the Lender.  This
Agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all of which counterparts taken together shall be
deemed to constitute one and the same instrument.  A facsimile or other
electronic transmission of an executed counterpart shall have the same effect as
the original executed counterpart.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 


 



 
-10-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, as of the day and year first above written.
 
BORROWERS:
 
UNITED NATURAL FOODS, INC.




By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


ALBERT’S ORGANICS, INC.




By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer





[Signature Page to the Ninth Amendment Agreement to the Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 

LENDER:


BANK OF AMERICA, N.A.




By: /s/ Edgar Ezerins____________________
Name: Edgar Ezerins
Title: Vice President
 



[Signature Page to the Ninth Amendment Agreement to the Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 

Each of the undersigned Guarantors
acknowledges and agrees to the foregoing,
and ratifies and confirms in all respects
such Guarantor’s obligations under the
Guaranty Agreements:
 
NATURAL RETAIL GROUP, INC.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


SPRINGFIELD DEVELOPMENT, LLC


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


UNITED NATURAL FOODS WEST, INC.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


UNITED NATURAL TRADING CO.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


DISTRIBUTION HOLDINGS, INC.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


MILLBROOK DISTRIBUTION SERVICES INC.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer


FANTASTIC FOODS, INC.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer
 


[Signature Page to the Ninth Amendment Agreement to the Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 

MT. VIKOS, INC.


By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer



[Signature Page to the Ninth Amendment Agreement to the Term Loan Agreement]
 
 

--------------------------------------------------------------------------------

 





Exhibit B


Amended and Restated Exhibit B
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Chief Executive Offices and Registered Agents




Chief Executive Offices:
     
Borrowers:
     
United Natural Foods, Inc.
260 Lake Road
 
Dayville, CT  06241
   
Albert's Organics, Inc.
3268 E. Vernon Ave
 
Vernon, CA  90058
   
Guarantors:
     
United Natural Foods West, Inc.
1101 Sunset Boulevard
 
Rocklin, CA 95765
   
United Natural Trading Co.
96 Executive Drive
 
Edison, NJ  08817
   
Distribution Holdings, Inc.
260 Lake Road
 
Dayville, CT  06241
   
Springfield Development, LLC
260 Lake Road
 
Dayville, CT  06241
   
Millbrook Distribution Services Inc.
88 Huntoon memorial Hwy
 
Leicester, MA  01524
   
Natural Retail Group, Inc.
Seabreeze Shopping Plaza
 
30555 US Hwy 19N
 
Palm Harbor, FL
   
Fantastic Foods, Inc.
260 Lake Road
 
Dayville, CT 06241
   
Mt. Vikos, Inc.
1291 Ocean Street
 
Marshfield, MA 02050




 
 

--------------------------------------------------------------------------------

 



Registered Agents:


Borrowers:


United Natural Foods, Inc.:
The Corporation Trust Company
 
Corporation Trust Center
 
1209 Orange Street
 
Wilmington, DE  19801
 
302-658-7581
     
CT Corporation System
 
1200 South Pine Island Road
 
Plantation, FL  33324
     
CT Corporation System
 
One Corporate Center
 
11th Floor
 
Hartford, CT  06103
     
CT Corporation System
 
400 Cornerstone Drive
 
Suite 240
 
Williston, VT  05495
     
CT Corporation System
 
1201 Peachtree Street, N.E.
 
Atlanta, GA  30361
     
The Corporation Company
 
1675 Broadway
 
Suite 1200
 
Denver, CO  80202
     
CT Corporation System
 
Philadelphia, PA  19136
     
CT Corporation System
 
100 S 5th Street
 
#1075
 
Minneapolis, MN  55402
     
CT Corporation System
 
2222 Grand Avenue
 
Des Moines, IA  50312




 
2

--------------------------------------------------------------------------------

 




 
CT Corporation System
 
314 Thayer Avenue
 
Bismarck, ND  58501
     
CT Corporation System
 
818 West Seventh Street
 
Los Angeles, CA  90017
     
CT Corporation System (being appointed)
 
707 Virginia Street East
 
Charleston, WV  25301
     
CT Corporation System
 
75 Beattie Place
 
Greenville, SC  29601
     
CT Corporation System
 
Kentucky Home Life Building
 
Louisville, KY  40202
     
CT Corporation System
 
155 Federal Street
 
Suite 700
 
Boston, MA  02110
     
CT Corporation System
 
9 Capitol Street
 
Concord, NH  03301
     
The Corporation Trust Company
 
820 Bear Tavern Road
 
West Trenton, NJ  08628
     
CT Corporation System
 
111 Eight Avenue
 
New York, NY  10011
     
CT Corporation System
 
251 E. Ohio Street
 
Suite 1100
 
Indianapolis, IN 46204


 
3

--------------------------------------------------------------------------------

 



Albert’s Organics, Inc.:
Kathryn Courtney
 
3268 Vernon Avenue
 
Vernon, CA  90058
     
CT Corporation System
 
1200 South Pine Island Road
 
Plantation, FL  33324
     
The Corporation Company
 
1675 Broadway
 
Suite 1200
 
Denver, CO  80202
     
CT Corporation System
 
Philadelphia, PA  19136
     
CT Corporation System
 
405 2nd Avenue S
 
Minneapolis, MN  55401
     
CT Corporation System
 
225 Hillsborough Street
 
Raleigh, NC  27603
     
The Corporation Trust Company
 
Corporation Trust Center
 
1209 Orange Street
 
Wilmington, DE  19801
     
The Corporation Trust Company
 
820 Bear Tavern Road
 
West Trenton, N.J.  08628
   
Guarantors:
     
United Natural Foods West, Inc.:
CT Corporation System
 
818 West Seventh Street
 
Los Angeles, CA  90017
     
The Corporation Company
 
1675 Broadway
 
Suite 1200
 
Denver, CO  80202


 
4

--------------------------------------------------------------------------------

 




 
CT Corporation System
 
123 East Marcy
 
Santa Fe, NM  87501
     
CT Corporation System
 
2394 E Camelback Road
 
Phoenix, AZ  85016
     
CT Corporation System
 
388 State Street
 
Suite 420
 
Salem, OR  97301
     
CT Corporation System
 
1801 West Bay Drive NW
 
Suite 206
 
Olympia, WA  98502
     
CT Corporation System
 
1111 West Jefferson
 
Suite 530
 
Boise, ID  83702
     
Franz Weber
 
PO BOX 247
 
KEALAKEKUA HI  96750
     
CT Corporation System
 
9360 Glacier Hwy
 
Suite 202
 
Juneau AK  99801
   
United Natural Trading Co.:
The Corporation Trust Company
 
Corporation Trust Center
 
Wilmington, DE  19801
 
302-658-7581
 
CT Corporation System
 
818 West Seventh Street
 
Los Angeles, CA  90017
     
The Corporation Trust Company
 
820 Bear Tavern Road
 
West Trenton, N.J.  08628


 
5

--------------------------------------------------------------------------------

 



Distribution Holdings, Inc.
Corporation Service Company
 
2711 Centerville Road
 
Suite 400
 
Wilmington, DE  19808
 
302-636-5401
   
Springfield Development, LLC
The Corporation Trust Company
 
Corporation Trust Center
 
1209 Orange Street
 
Wilmington, DE  19801
 
302-658-7581
   
Millbrook Distribution Services Inc.
Corporation Service Company
 
2711 Centerville Road
 
Suite 400
 
Wilmington, DE  19808
 
302-636-5401
     
Corporation Service Company
 
84 State Street
 
Boston, MA  02109
     
Corporation Service Company
 
1201 Hays Street
 
Tallahassee, FL  32301
     
Corporation Service Company
 
50 Weston Street
 
Hartford, CT  06120
     
Corporation Service Company
 
222 Jefferson Boulevard
 
Suite 200
 
Warwick, RI  02888
     
Corporation Service Company
 
2338 W Royal Palm Road
 
Suite J
 
Phoenix, AZ  85021
   

 
6

--------------------------------------------------------------------------------

 

 
Corporation Service Company
 
300 Spring Building
 
Suite 900
 
300 S Spring Street
 
Little Rock, AR  72201
     
Corporation Service Company
 
45 Memorial Circle
 
Augusta, ME  04330
     
Lawyers Incorporating Service
 
d/b/a Lawyers Inc Service
 
14 Centre Street
 
Concord, NH  03301
     
Corporation Service Company
 
159 State Street
 
Montpelier, VT  05602
     
Corporation Service Company
 
1560 Broadway
 
Suite 2090
 
Denver, CO  80202
     
CORPORATION SERVICE COMPANY
 
d/b/a CSC - LAWYERS INCORPORATING SERVICE
 
P.O. Box 526036
 
Sacramento, CA  95852
   
Natural Retail Group, Inc.:
The Corporation Trust Company
 
Corporation Trust Center
 
1209 Orange Street
 
Wilmington, DE  19801
 
302-658-7581
     
CT Corporation System
 
1200 South Pine Island Road
 
Plantation, FL  33324
     
CT Corporation System
 
155 Federal Street
 
Suite 700
 
Boston, MA  02110


 
7

--------------------------------------------------------------------------------

 




 
The Corporation Trust Incorporated
 
300 E. Lombard Street
 
Baltimore, MD  21202
   
Mt. Vikos, Inc.:
The Corporation Trust Company
 
Corporation Trust Center
 
1209 Orange Street
 
Wilmington, DE  19801
     
CT Corporation System
 
155 Federal Street
 
Suite 700
 
Boston, MA  02110
   
Fantastic Foods, Inc.:
CT Corporation System
 
818 West Seventh Street
 
Los Angeles, CA  90017
   





 

 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT B and I
BORROWERS AND GUARANTORS
BUSINESS LOCATIONS


Owned/
Leased
Entity
Use
Address
City
State
Zip
Sq. Ft.
Inventory in Excess of $100,000
                 
OWNED
               
O
Albert's Organics
Office/Warehouse
200 Eagle Court
Bridgeport
NJ
8014
35,700
Yes
O
Albert's Organics
Warehouse
3268 E. Vernon Avenue
Vernon
CA
90058
34,500
Yes
O
Millbrook
Office/Warehouse
401 Highway 43 East
Harrison
AR
72601
1,200,000
Yes
O
UNFI-East
Warehouse
100 Lake View Court
Atlanta
GA
30336
327,500
Yes
O
UNFI-East
Office/Warehouse
71 Stow Drive
Chesterfield
NH
03443
319,000
Yes
O
UNFI-East
Office/Warehouse
260 Lake Road
Dayville
CT
06241
352,900
Yes
O
UNFI-East
Office/Warehouse
300 Lake Road
Dayville
CT
06241
90,200
No
O
UNFI-East
Warehouse
655 Commerce Parkway
Greenwood
IN
46143
311,100
Yes
O
UNFI-East
Warehouse
2340 Heinz Road
Iowa City
IA
52240
274,800
Yes
O
UNFI-East
Warehouse
100 Lincoln Street
New Oxford
PA
17350
271,200
No
O
UNFI-West
Warehouse
12745 Earhart Avenue
Auburn
CA
95602
150,000
No
O
UNFI-West
Warehouse
7909 S. Union Parkway
Ridgefield
WA
98642
239,000
Yes
O
UNFI-West
Office/Warehouse
1101 Sunset Blvd
Rocklin
CA
95765
487,000
Yes
                 
LEASED
               
L
Albert's Organics
Warehouse
15965 E 32nd Ave
Aurora
CO
80110
23,930
Yes
L
Albert's Organics
Warehouse
71 Stow Dr
Chesterfield
NH
3443
20,540
Yes
L
Albert's Organics
Warehouse
5222 Quincy Street
Mounds View
MN
55112
39,900
Yes
L
Albert's Organics
Office
2450 17th Ave Suite 250
Santa Cruz
CA
95062
3,935
No
L
Albert's Organics
Warehouse
6272 Mcintosh Rd
Sarasota
FL
34238
22,522
Yes
L
Hershey
Office/Warehouse
96 Executive Drive
Edison
NJ
08817
110,000
Yes
L
Millbrook
MTM Storage
6509 Transit Road
Bowmansville
NY
14026
75
No




 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B and I
BORROWERS AND GUARANTORS
BUSINESS LOCATIONS


Owned/
Leased
Entity
Use
Address
City
State
Zip
Sq. Ft.
Inventory in Excess of $100,000
L
Millbrook
MTM Storage
493 South Main Street
Canadaigua
NY
14424
200
No
L
Millbrook
MTM Storage
4531 22nd St., N.W.
Canton
OH
44708
300
No
L
Millbrook
MTM Storage
6751 Macon Road
Columbus
GA
31907
750
No
L
Millbrook
MTM Storage
Center St. & Genesee St.
Cuba
NY
 
 
No
L
Millbrook
Warehouse
8 Joanna Court
E. Brunswick
NJ
08816
177,600
Yes
L
Millbrook
MTM Storage
2420 E. Stop 11 Road
Indianapolis
IN
46227
200
No
L
Millbrook
MTM Storage
3204 Flovana Avenue
Jamestown
NY
 
25
No
L
Millbrook
MTM Storage
6915 S. 120th Street
La Vista
NE
68128
400
No
L
Millbrook
Office/Warehouse
88 Huntoon Memorial Highway
Leicester
MA
01524
188,000
Yes
L
Millbrook
Warehouse
82 Huntoon Memorial Hwy
Leicester
MA
01524
40,000
Yes
L
Millbrook
MTM Storage
6812 Fountain Ave., E-17
Orlando
FL
32807
200
No
L
Millbrook
MTM Storage
1315 W. Chestnut Expressway
Springfield
MO
     
L
Millbrook
MTM Storage
5837 South Garnett
Tulsa
OK
74146
1,650
No
L
Mt. Vikos
Office
1291 Ocean Street
Marshfield
MA
02050
appr 1500
No
L
NRG
Retail Store
700 Reistertown
Baltimore
MD
21215
4,000
Yes
L
NRG
Retail Store
1600 Route 28
Centerville
MA
02632
3,000
Yes
L
NRG
Retail Store
108 Marlboro Ave
Easton
MD
21601
3,500
Yes
L
NRG
Retail Store
521 NW 13 Blvd
Gainesville
FL
32601
4,600
Yes
L
NRG
Retail Store
1237 NW 76th Blvd
Gainesville
FL
32606
4,750
Yes
L
NRG
Retail / Wholesale
201 William Street
Key West
FL
33040
11,178
Yes
L
NRG
Wholesale
201 William Street
Key West
FL
33040
4,471
Yes
L
NRG
Retail Store
850 Neopolitan Way
Naples
FL
34103
4,800
Yes
L
NRG
Retail Store
1917 E Silver Springs Blvd
Ocala
FL
34470
5,000
Yes
L
NRG
Retail Store
30555 US Highway 19N
Palm Harbor
FL
34684
12,270
Yes
L
NRG
Retail Store
1900-2000 Tamiami Trail
Port Charlotte
FL
33948
9,600
Yes
L
NRG
Retail Store
1930 Stickney Point Rd
Sarasota
FL
34231
4,700
Yes
L
NRG
Retail Store
1279 Beneva Rd S.
Sarasota
FL
34232
8,260
Yes
L
NRG
Retail Store
6651 Central Ave.
St. Petersburg
FL
33710
4,750
Yes
L
Select Nutrition
Warehouse
2722 Commerce Way
Philadelphia
PA
19154
100,000
Yes
L
Select Nutrition
Office
60 Charles Lindebergh Blvd
Uniondale
NY
11553
 
No
L
Tumaro's
Office/Warehouse
5300 Santa Monica Blvd.
Los Angeles
CA
90029
          5,875
Yes
L
UNFI
Office
190 Main Street
Danielson
CT
06239
 
No
L
UNFI
Office
555 Valley Street
Providence
RI
02908
        50,000
No
L
UNFI-East
Office
25 Mr. Arthur Drive
Chesterfield
NH
03443
4,000
No
L
UNFI-East
Office/Warehouse
6100 MacIntosh Road
Sarasota
FL
34238
345,000
Yes
L
UNFI-East
Warehouse
225 Cross Farm Lane
York
PA
17406
675,000
Yes
L
UNFI-West
Warehouse
22 30th North East
Auburn
WA
98002
204,700
Yes
L
UNFI-West
Warehouse
15965 E. 32nd Ave.
Aurora
CO
80011
180,000
Yes



 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B and I
BORROWERS AND GUARANTORS
BUSINESS LOCATIONS


Owned/
Leased
Entity
Use
Address
City
State
Zip
Sq. Ft.
Inventory in Excess of $100,000
L
UNFI-West
Warehouse
15965 E. 32nd Ave.
Aurora
CO
80011
19,708
No
L
UNFI-West
Office
15755 East 32nd Avenue
Aurora
CO
80011
3,500
No
L
UNFI-West
Warehouse
15755 East 32nd Avenue
Aurora
CO
80011
40,000
Yes
L
UNFI-West
Warehouse
13204 Philadelphia St.
Fontana
CA
92337
220,200
vacant
L
UNFI-West
Warehouse
22150 Goldencrest
Moreno Valley
CA
92553
613,000
Yes



Fantastic Foods, Inc. commonly has inventory in excess of $100,000 located at
its manufacturer, Wixon, Inc., 1390 East Bulavar Avenue, St. Francis, Wisconsin
53235.


Fantastic Foods, Inc. commonly has inventory worth in excess of $100,000 stored
at its warehousing and distribution vendor, Distribution 2000, Inc., 505
Crossroads Parkway, Bolingbrook, IL 60440


Mt. Vikos, Inc.commonly has inventory worth in excess of $100,000 stored at its
warehouse, East Coast Warehousing & Dist. Cor., 1140 Polaris Street, Elizabeth,
NJ  07201


 
 
 
 

--------------------------------------------------------------------------------

 





Exhibit C


Amended and Restated Exhibit C
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
BORROWERS AND GUARANTORS
FOREIGN JURISDICTIONS
 



 
Foreign
Company
Qualifications
   
BORROWERS
     
United Natural Foods, Inc.
FL-3/26/96 (Reinstated in FL 3/25/04); CT-4/9/96; GA-4/8/96; CO-7/24/95
(requalified in CO 5/2/03); PA-4/3/96; MN-10/18/02; IA-10/21/02; ND-10/24/02;
CA-9/14/00; IN-6/2/03; VT - 12/2/05;  KY-1/3/06; MA-12/30/05; NH-12/30/05;
NJ-12/30/05; RI-11/17/08
   
Albert's Organics, Inc.
PA-1/16/90; NC-10/18/95; NJ-10/16/95; FL-10/13/95; DE-10/16/95; CO-11/6/01;
MN-7/14/05
   
GUARANTORS
     
United Natural Foods West, Inc. f/k/a Mountain People's Warehouse Incorporated
NM-9/23/96; AZ-9/11/96; WA-9/17/96; OR-9/12/96; ID-9/12/96; HI-10/16/97;
CO-11/15/05; AK-2/15/06
   
United Natural Trading Co. d/b/a Hershey Imports Co., Inc.
NJ-2/4/98; CA-2/4/98
   
Distribution Holdings, Inc.
N/A
   
Millbrook Distribution Services Inc.
MA-8/27/99; FL-6/1/99; AR-6/2/99
   
Springfield Development, LLC (f/k/aUnited Northeast LLC)
N/A
       
Natural Retail Group, Inc.
FL-4/11/95; MD-11/24/93; MA-6/19/94;
       
Fantastic Foods, Inc.
N/A
       
Mt. Vikos, Inc.
MA - 2/12/01

 

 
 

--------------------------------------------------------------------------------

 





Exhibit D


Amended and Restated Exhibit D
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT D
BORROWERS AND GUARANTORS
CAPITAL STRUCTURE
 
Company
Class of
Stock
# of Shares Authorized
# of Shares Outstanding
# of Shares Authorized
But Un-issued
Shareholder/Member
Percentage
Owned
Jurisdiction
of Formation
               
BORROWERS
                             
United Natural Foods, Inc. ("UNFI")
           
    Delaware
(Greater than 5% Ownership)
             
(As of 10/14/08)
Common
100,000,000
42,907,697 *
57,092,303
FMR LLC
14.4%
           
Jennison Associates LLC
10.5%
           
Employee Stock Ownership Trust
6.2%
           
Barclays Global Investors NA (California)
5.0%
                 
Albert's Organics, Inc.
Voting
99,500
579.36
98,920.64
UNFI
100%
    California
 
Non-Voting
500
 
500.00
                     
GUARANTORS
               
Preferred
5,000,000
As of December 12, 2003, 50,000 Preferred Series A shares have been reserved for
issuance under the Rights Agreement dated February 22, 2000, but have not been
issued as of the date hereof.
5,000,000
N/A
 
    California
UNITED NATURAL FOODS WEST, INC. (f/k/a Mountain People's Warehouse Incorporated)
Common
100,000
1
99,999
UNFI
100%
    Delaware
               
United Natural Trading Co. d/b/a Hershey Imports Co.
Common
10,000
1,000
9,000
UNFI
100%
    Delaware
               
Springfield Development, LLC (f/k/a United Northeast LLC)
N/A
N/A
N/A
N/A
UNFI
100%
    Delaware
               
Distribution Holdings, Inc.
Common
10,000
100
9,900
UNFI
100%
    Delaware
               
Millbrook Distribution Services Inc.
Common
1,000
1,000
N/A
Distribution Holdings, Inc.
100%
    Delaware
               
Natural Retail Group, Inc.
Common
10,000
1,000
9,000
UNFI
100%
    Delaware
               
Fantastic Foods, Inc.
Common
20,000,000
1,000
19,999,000
UNFI
100%
    California
               
Mt. Vikos, Inc.
Common
400,000
362,605
37,395
UNFI
100%
    Delaware
                               
*  As of October 14, 2008
                             
All corporate affiliates are as set forth above.  There are no joint venture
affiliates.
       

 
 
 
 
 

--------------------------------------------------------------------------------

 





Exhibit E


Amended and Restated Exhibit E
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


ALTERNATE CORPORATE NAMES, MERGERS
and STATE ID #s
Alternate Names:


Borrowers



1.
United Natural Foods, Inc. ("UNF") was formerly known as Cornucopia Natural
Foods, Inc. and will continue to do business under the name Cornucopia Natural
Foods in the states of Connecticut, Georgia, Florida and Pennsylvania.



 
UNF purchased the assets of Blooming Prairie Cooperative Warehouse and does
business in the States of Iowa and North Dakota under the name "Blooming Prairie
Warehouse".



UNF purchased all the assets of Select Nutrition Distributors, Inc. including
all of its stock, but subsequently merged this subsidiary up into UNF.  UNF does
business in the States of CA, NY, DE and PA under the name "Select Nutrition
Distributors".


In the State of Colorado, United Natural Foods, Inc. does business under the
following trade names:


Rainbow Natural Foods Distributing, Ltd.
Rainbow Distributing, Ltd.
Rainbow Foods Distributing, Ltd.


UNF is the survivor by merger of the following subsidiaries:


Stow Mills, Inc.
Select Nutrition Distributors, Inc.


2.
Albert's Organics, Inc. purchased all assets of Roots & Fruits Cooperative and
does business in the State of Minnesota under the name Roots & Fruits.



Albert’s Organics, Inc. acquired substantially all of the assets of Source
Organic, Inc., a California corporation.


Guarantors


1.
United Natural Foods West, Inc. (f/k/a Mountain People’s Warehouse Incorporated)
acquired substantially all of the assets of Shojin Natural Foods and does
business under the name Shojin Natural Foods in the State of Hawaii.




 
 

--------------------------------------------------------------------------------

 

United Natural Foods West, Inc. is the survivor by merger of the following
subsidiaries:


NutraSource, Inc.
Rainbow Natural Foods, Inc.


2.
United Natural Trading Co. acquired substantially all of the assets of Hershey
Import Co., Inc. and does business under the name Hershey Import Co., Inc.



3.
Natural Retail Group, Inc. ("NRG") uses or has used the following trade names in
the following states:



Florida:


Sunsplash Market
Sunsplash Natural Foods For Less
Mother Earth Market
The Granary
Natures Finest Foods
Palm Harbor Natural Foods
Waterfront Market


Massachusetts:


Sunsplash Natural Foods For Less
Cape Cod Natural Foods
Sprouts


Maryland:


Sunsplash Natural Foods For Less
Railway Market
Village Natural Grocers


NRG also acquired substantially all of the assets of the following Persons:


Village Natural Grocers, Inc., a Maryland corporation;
Railway Market, Inc., a Maryland corporation;
Down Home Natural Foods, Inc., a Massachusetts corporation;
Sunsplash Market, Inc., a Florida corporation;
Second Nature of Gainesville, Inc., d/b/a Mother Earth Market, Newberry Crossing
Store, Inc., d/b/a Mother Earth Market,, Ocala Store, Inc., d/b/a Mother Earth
Market, Sarasota Store, Inc., d/b/a Mother Earth Market, Stickney Point Store,
Inc., d/b/a/ The Granary, North Tail Store, Inc., d/b/a The Granary, and Mother
Earth Market, Inc., all Florida corporations;
Natures Finest Foods, Inc., a Florida corporation;
Hodges Management, Inc., a Florida corporation d/b/a Palm Harbor Natural Foods



 
 

--------------------------------------------------------------------------------

 

State ID #s:


BORROWERS:
             
United Natural Foods, Inc.
Delaware
2377138
Corporation
       
Albert's Organics, Inc.
California
C1326751
Corporation
       
GUARANTORS:
             
United Natural Foods West, Inc.
California
C1657486
Corporation
       
United Natural Trading Co. d/b/a Hershey Imports Co., Inc. (NJ)
Delaware
2852049
Corporation
       
Distribution Holdings, Inc.
Delaware
4230723
Corporation
       
Springfield Development LLC
Delaware
3579704
Limited Liability Company
       
Millbrook Distribution Services Inc.
Delaware
2882792
Corporation
       
Natural Retail Group, Inc.
Delaware
2345969
Corporation
       
Fantastic Foods, Inc.
California
C0830190
Corporation
       
Mt. Vikos, Inc.
Delaware
3318140
  Corporation

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibits E and F
BORROWERS AND GUARANTORS
Corporate Names & EINs
 
 

       
Parent
State of
Date of
 
Company
 
Chief Executive Office
 
Company
Incorporation
Incorporation
EIN
               
BORROWERS
             
United Natural Foods, Inc.
 
260 Lake Road, Dayville, CT  06241
 
N/A
Delaware
2/11/1994
05-0376157
               
Albert's Organics, Inc.
 
3268 E. Vernon Ave, Vernon, CA  90058
 
United Natural Foods, Inc.
California
12/19/1984
95-3934152
               
GUARANTORS
             
United Natural Foods West, Inc. (f/k/a Mountain People's Warehouse Incorporated)
 
1101 Sunset Boulevard, Rocklin, CA 95765
 
United Natural Foods, Inc.
California
1/16/1990
68-0221552
               
United Natural Trading Co. d/b/a Hershey Imports Co., Inc.
 
96 Executive Drive, Edison, NJ  08817
 
United Natural Foods, Inc.
Delaware
1/28/1998
06-1505797
               
Distribution Holdings, Inc.
 
260 Lake Road, Dayville, CT  06241
 
United Natural Foods, Inc.
Delaware
10/5/2006
65-1296934
               
Millbrook Distribution Services Inc.
 
88 Huntoon Memorial Hwy, Leicester, MA 01524
 
Distribution Holdings, Inc.
Delaware
4/27/1998
41-0754020
               
Springfield Development, LLC (f/k/a United Northeast LLC)
 
260 Lake Road, Dayville, CT  06241
 
United Natural Foods, Inc.
Delaware
11/6/2002
13-4221549
                                               
Natural Retail Group, Inc.
 
Seabreeze Shopping Plaza, 30555 US Hwy 19N, Palm Harbor, FL
 
United Natural Foods, Inc.
Delaware
8/2/1993
06-1383344
                                                               
Fantastic Foods, Inc.
 
260 Lake Road, Dayville, CT 06241
 
United Natural Foods, Inc.
California
10/24/1977
94-2447092
               
Mt. Vikos, Inc.
 
1291 Ocean St., Marshfield, MA 02050
 
United Natural Foods, Inc.
Delaware
11/28/2000
04-3540616

 
There are no open tax matters for any of the Borrowers or Guarantors.
 

 
 

--------------------------------------------------------------------------------

 





Exhibit F


Amended and Restated Exhibit F
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibits E and F
BORROWERS AND GUARANTORS
Corporate Names & EINs
 

       
Parent
State of
Date of
 
Company
 
Chief Executive Office
 
Company
Incorporation
Incorporation
EIN
               
BORROWERS
             
United Natural Foods, Inc.
 
260 Lake Road, Dayville, CT  06241
 
N/A
Delaware
2/11/1994
05-0376157
               
Albert's Organics, Inc.
 
3268 E. Vernon Ave, Vernon, CA  90058
 
United Natural Foods, Inc.
California
12/19/1984
95-3934152
               
GUARANTORS
             
United Natural Foods West, Inc. (f/k/a Mountain People's Warehouse Incorporated)
 
1101 Sunset Boulevard, Rocklin, CA 95765
 
United Natural Foods, Inc.
California
1/16/1990
68-0221552
               
United Natural Trading Co. d/b/a Hershey Imports Co., Inc.
 
96 Executive Drive, Edison, NJ  08817
 
United Natural Foods, Inc.
Delaware
1/28/1998
06-1505797
               
Distribution Holdings, Inc.
 
260 Lake Road, Dayville, CT  06241
 
United Natural Foods, Inc.
Delaware
10/5/2006
65-1296934
               
Millbrook Distribution Services Inc.
 
88 Huntoon Memorial Hwy, Leicester, MA 01524
 
Distribution Holdings, Inc.
Delaware
4/27/1998
41-0754020
               
Springfield Development, LLC (f/k/a United Northeast LLC)
 
260 Lake Road, Dayville, CT  06241
 
United Natural Foods, Inc.
Delaware
11/6/2002
13-4221549
                                               
Natural Retail Group, Inc.
 
Seabreeze Shopping Plaza, 30555 US Hwy 19N, Palm Harbor, FL
 
United Natural Foods, Inc.
Delaware
8/2/1993
06-1383344
                                                               
Fantastic Foods, Inc.
 
260 Lake Road, Dayville, CT 06241
 
United Natural Foods, Inc.
California
10/24/1977
94-2447092
               
Mt. Vikos, Inc.
 
1291 Ocean St., Marshfield, MA 02050
 
United Natural Foods, Inc.
Delaware
11/28/2000
04-3540616

 
There are no open tax matters for any of the Borrowers or Guarantors.

 
 
 

--------------------------------------------------------------------------------

 





Exhibit I


Amended and Restated Exhibit I
 
 


 
 

--------------------------------------------------------------------------------

 

Exhibit I


List of Leases


Industrial Lease dated November 30, 2001 between RREEF America REIT II Corp. VVV
( successor to State of California Public Employees’ Retirement System) and
Albert’s Organics, Inc. (successor to Blooming Prairie Cooperative Warehouse)
for property located at 5222 Quincy Street, Mounds View, Minnesota


Industrial Office Lease dated April 25, 2005 between Santa Cruz Freeholders and
Albert’s Organics, Inc. for property located at 2450 17th Avenue,
Santa  Cruz,  California


Agreement of Lease dated January 24, 2002 between Two Seventy – M- Edison and
United Natural Trading Co. d/b/a Hershey Import Co. for property located at 96
Executive Drive, Edison, New Jersey


Rental  Agreement dated August 1, 2003 between Lancaster Self Storage and
Millbrook Distribution Services Inc. for property located at 6509 Transit Road,
Bowmansville, New York


Oral month to month storage agreement between _______ and Millbrook Distribution
Services Inc. for property located at 493 South Main Street, Canadaigua, New
York


Agreement dated December 21, 2006 between Jax LLC and Millbrook Distribution
Services Inc. for property located at 4531 22nd Street, NW, Canton, Ohio


Rental Agreement dated October 26, 2005 between OB Companies d/b/a Simply Self
Storage (successor to Storage Xtra Self Storage) and Millbrook Distribution
Services Inc. for property located at 6751 Macon Road, Columbus, Georgia


Agreement and Lease dated March 12, 1997 between  Paul and Barry Cummins and
Millbrook Distribution Services Inc. for property located at Center Street and
Genesee Street, Cuba, New York


Lease dated December 1, 1997 between Highview Properties-Two, LLC (successor to
Highview-Harts Investments) and Millbrook Distribution Services Inc. (successor
to Epstein & Sons, Inc.) for property located at 8 Joanna Court, East Brunswick,
New Jersey


Storage USA Rental Agreement dated June 10 between Extra Space Storage
(successor to Storage USA and Millbrook Distribution Services Inc. for property
located at 2420 East Stop 11 Road, Indianapolis, Indiana

 
1

--------------------------------------------------------------------------------

 

Oral month to month storage agreement between __________ and Millbrook
Distribution Services Inc. for property located at 3204 Flovana Avenue,
Jamestown, New York


Attic Storage Rental Agreement dated July 31, 2001 between Attic Storage of
Omaha and Millbrook Distribution Services Inc. for property located at 6915
South 120th Street, La Vista, Nebraska


Lease dated December 1, 1986  between RDJ Realty Trust and Millbrook
Distribution Services Inc. (successor to Millbrook Distributors, Inc.) for
property located at 88 Huntoon Memorial Highway, Leicester, Massachusetts


Lease dated December 11, 2007 between Minuteman Packaging Corp. and Millbrook
Distribution Services Inc. for property located at 143 Clark Street, Leicester,
Massachusetts


Oral month to month storage agreement between ________ Millbrook Distribution
Services Inc. for property located at 6812 Fountain Avenue, Orlando, Florida


Lease Agreement dated January 19, 2007 between Ashton, LLC and Millbrook
Distribution Services Inc. for property located at 1315 West Chestnut
Expressway, Springfield, Missouri


Lease and Security Agreement dated February 2, 2001 between BLR Properties,
L.L.C. and Millbrook Distribution Services Inc. for property located at 5837
South Garnett, Tulsa, Oklahoma


 Lease dated May 31, 2007 between D’Amico Limited Partnership and Mt. Vikos,
Inc. for property located at 1291 Ocean Street, Marshfield, Massachusetts.


Lease dated as of May 6, 1985 between Colonial Village Company LLC and Natural
Retail Group, Inc. (successor to Village Natural Grocers, Inc.) for property
located at 700 Reistertown, Baltimore, Maryland


Lease Agreement dated November, 2002 between Bell Tower Corporation and Natural
Retail Group, Inc. for property located at 1600 Route 28, Centerville,
Massachusetts


Lease dated April 1, 1994 between Marlboro Plaza, Inc. and Natural Retail Group,
Inc. for property located at 108 Marlboro Avenue, Easton, Maryland


Lease dated June 28, 1977 between Snead Y. Davis and Natural Retail Group, Inc.
(successor to Sam’s Style Shop) for property located at 521 NW 13th Blvd,
Gainesville, Florida

 
2

--------------------------------------------------------------------------------

 

Lease dated May 11, 1993 between Newberry Crossing, Ltd. and Natural Retail
Group (as successor to Newberry Crossing Store, Inc.) for property located at
1237 NW 76th Blvd, Gainesville, Florida


Lease Agreement dated July 4, 2007 between Morgan McPherson, Chairman of the
Caroline Street Corridor and Bahama Village Community Redevelopment Agency and
Natural Retail Group, Inc. (as successor to Southard Markets, Inc.) for property
located at 201 William Street, Key West, Florida


Lease Agreement dated February 21, 2007 between Morgan McPherson, Chairman of
the Caroline Street Corridor and Bahama Village Community Redevelopment Agency
and Natural Retail Group, Inc. (as successor to Southard Markets, Inc.) for
property located at 201 William Street, Key West, Florida


Lease dated June 24, 1994 between Neopolitan Way South Land Trust and Natural
Retail Group (as successor to Sunsplash Market, Inc.) for property located at
850 Neopolitan Way, Naples, Florida


Shopping Center Lease dated as of December 15, 1995 between Ocala SC Company,
Ltd. and Natural Retail Group, Inc. (as successor to Ocala Store, Inc.) for
property located at 1917  East Silver Springs Blvd, Ocala, Florida


Lease dated February 15, 1985 between Seabreeze Associates Limited and Natural
Retail Group, Inc. (as successor to Eckard Drugs of Florida, Inc.) for property
located at 30555 US Highway 19N, Palm Harbor, Florida


Lease dated October 11, 2000 between TCW Special Credits and Natural Retail
Group, Inc. for property located at 1900-2000 Tamiami Trial, Port Charlotte,
Florida

Commercial Lease dated December 23, 2003 between Southpoints Shopping Center of
Sarasota, Ltd. and Natural Retail Group, Inc. for property located at 1930
Stickney Point Road, Sarasota, Florida


Lease Agreement dated February 18, 1997 between Beneva Market Place Associates
and Natural Retail Group, Inc. (as successor to Sarasota Store, Inc,) for
property located at 1279 Beneva Road South, Sarasota, Florida


Lease Agreement dated November 26, 1993 between West Central Shopping Center and
Natural Retail Group, Inc. (as successor to Nature’s Finest Foods Inc,) for
property located at 6651 Central Avenue, St. Petersburg, Florida

 
3

--------------------------------------------------------------------------------

 

Lease Agreement dated as of February 1, 2004 between Andreassi, LLC and United
Natural Foods, Inc., (successor by merger to Select Nutrition Distributors,
Inc.) for property located at 2722 Commerce Way, Philadelphia, Pennsylvania


Agreement of Lease dated as of September 1, 2004 between Reckson Operating
Partnership, L.P. and United Natural Foods, Inc. (successor by merger to Select
Nutrition Distributors, Inc.) for property located at 60 Charles Lindbergh Blvd,
Uniondale, New York


Lease dated March 2, 1998 between P&C Property Management and United Natural
Foods, Inc. (assignee of Tumaro’s, Inc.) for property located at 5300 Santa
Monica Blvd., Los Angeles, California


Lease dated September, 2004 between the Savings Institute Bank & Trust Company
and United Natural Foods, Inc. for property located at 190 Main Street,
Danielson, Connecticut


Office Lease dated October 16, 2008 between Alco Cityside Federal LLC and United
Natural Foods, Inc. for property located at 555 Valley Street, Providence, Rhode
Island


Lease dated as of February 15, 2007 between World Learning, Inc. and United
Natural Foods, Inc. for property located at 25 Mr. Arthur Drive, Chesterfield,
New Hampshire


Lease dated March 16, 2007 between Meridian-Hudson McIntosh LLC and United
Natural Foods, Inc. for property located at 6100 McIntosh Road,  Sarasota,
Florida


Standard Form Industrial Building Lease (Single-Tenant) dated March 14, 2008
between FR York Property Holding, LP and United Natural Foods, Inc. for property
located at 225 Cross Farm Lane, York, Pennsylvania


Lease dated August 3, 1998 between Valley Center I, LLC and United Natural
Foods, Inc. for property located at 22 30th North  East, Auburn, Washington


Standard Form Lease (Industrial, Multi-Tenant, Net) dated July 11, 1997 between
ADC, L.L.C. (as successor to Amberjack, Ltd.) and United Natural Foods, Inc. for
property located at 15965 and 15755 East 32nd Avenue, Aurora, Colorado


NNN Lease (Multi-Tenant) dated as of July 31, 2001 between Metropolitan Life
Insurance Company and United Natural Foods, Inc. for property located at 13204
Philadelphia Street, Fontana, California

 
4

--------------------------------------------------------------------------------

 

Lease Agreement dated December 3, 2007 between Cactus Commerce, LLC and United
Natural Foods, Inc. for property located at 22150 Goldencrest Drive, Moreno
Valley, California.

 
5

--------------------------------------------------------------------------------

 

EXHIBIT B and I
BORROWERS AND GUARANTORS
BUSINESS LOCATIONS


Owned/
Leased
Entity
Use
Address
City
State
Zip
Sq. Ft.
Inventory in Excess of $100,000
                 
OWNED
               
O
Albert's Organics
Office/Warehouse
200 Eagle Court
Bridgeport
NJ
8014
35,700
Yes
O
Albert's Organics
Warehouse
3268 E. Vernon Avenue
Vernon
CA
90058
34,500
Yes
O
Millbrook
Office/Warehouse
401 Highway 43 East
Harrison
AR
72601
1,200,000
Yes
O
UNFI-East
Warehouse
100 Lake View Court
Atlanta
GA
30336
327,500
Yes
O
UNFI-East
Office/Warehouse
71 Stow Drive
Chesterfield
NH
03443
319,000
Yes
O
UNFI-East
Office/Warehouse
260 Lake Road
Dayville
CT
06241
352,900
Yes
O
UNFI-East
Office/Warehouse
300 Lake Road
Dayville
CT
06241
90,200
No
O
UNFI-East
Warehouse
655 Commerce Parkway
Greenwood
IN
46143
311,100
Yes
O
UNFI-East
Warehouse
2340 Heinz Road
Iowa City
IA
52240
274,800
Yes
O
UNFI-East
Warehouse
100 Lincoln Street
New Oxford
PA
17350
271,200
No
O
UNFI-West
Warehouse
12745 Earhart Avenue
Auburn
CA
95602
150,000
No
O
UNFI-West
Warehouse
7909 S. Union Parkway
Ridgefield
WA
98642
239,000
Yes
O
UNFI-West
Office/Warehouse
1101 Sunset Blvd
Rocklin
CA
95765
487,000
Yes
                 
LEASED
               
L
Albert's Organics
Warehouse
15965 E 32nd Ave
Aurora
CO
80110
23,930
Yes
L
Albert's Organics
Warehouse
71 Stow Dr
Chesterfield
NH
3443
20,540
Yes
L
Albert's Organics
Warehouse
5222 Quincy Street
Mounds View
MN
55112
39,900
Yes
L
Albert's Organics
Office
2450 17th Ave Suite 250
Santa Cruz
CA
95062
3,935
No
L
Albert's Organics
Warehouse
6272 Mcintosh Rd
Sarasota
FL
34238
22,522
Yes
L
Hershey
Office/Warehouse
96 Executive Drive
Edison
NJ
08817
110,000
Yes
L
Millbrook
MTM Storage
6509 Transit Road
Bowmansville
NY
14026
75
No




 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B and I
BORROWERS AND GUARANTORS
BUSINESS LOCATIONS


Owned/
Leased
Entity
Use
Address
City
State
Zip
Sq. Ft.
Inventory in Excess of $100,000
L
Millbrook
MTM Storage
493 South Main Street
Canadaigua
NY
14424
200
No
L
Millbrook
MTM Storage
4531 22nd St., N.W.
Canton
OH
44708
300
No
L
Millbrook
MTM Storage
6751 Macon Road
Columbus
GA
31907
750
No
L
Millbrook
MTM Storage
Center St. & Genesee St.
Cuba
NY
 
 
No
L
Millbrook
Warehouse
8 Joanna Court
E. Brunswick
NJ
08816
177,600
Yes
L
Millbrook
MTM Storage
2420 E. Stop 11 Road
Indianapolis
IN
46227
200
No
L
Millbrook
MTM Storage
3204 Flovana Avenue
Jamestown
NY
 
25
No
L
Millbrook
MTM Storage
6915 S. 120th Street
La Vista
NE
68128
400
No
L
Millbrook
Office/Warehouse
88 Huntoon Memorial Highway
Leicester
MA
01524
188,000
Yes
L
Millbrook
Warehouse
82 Huntoon Memorial Hwy
Leicester
MA
01524
40,000
Yes
L
Millbrook
MTM Storage
6812 Fountain Ave., E-17
Orlando
FL
32807
200
No
L
Millbrook
MTM Storage
1315 W. Chestnut Expressway
Springfield
MO
     
L
Millbrook
MTM Storage
5837 South Garnett
Tulsa
OK
74146
1,650
No
L
Mt. Vikos
Office
1291 Ocean Street
Marshfield
MA
02050
appr 1500
No
L
NRG
Retail Store
700 Reistertown
Baltimore
MD
21215
4,000
Yes
L
NRG
Retail Store
1600 Route 28
Centerville
MA
02632
3,000
Yes
L
NRG
Retail Store
108 Marlboro Ave
Easton
MD
21601
3,500
Yes
L
NRG
Retail Store
521 NW 13 Blvd
Gainesville
FL
32601
4,600
Yes
L
NRG
Retail Store
1237 NW 76th Blvd
Gainesville
FL
32606
4,750
Yes
L
NRG
Retail / Wholesale
201 William Street
Key West
FL
33040
11,178
Yes
L
NRG
Wholesale
201 William Street
Key West
FL
33040
4,471
Yes
L
NRG
Retail Store
850 Neopolitan Way
Naples
FL
34103
4,800
Yes
L
NRG
Retail Store
1917 E Silver Springs Blvd
Ocala
FL
34470
5,000
Yes
L
NRG
Retail Store
30555 US Highway 19N
Palm Harbor
FL
34684
12,270
Yes
L
NRG
Retail Store
1900-2000 Tamiami Trail
Port Charlotte
FL
33948
9,600
Yes
L
NRG
Retail Store
1930 Stickney Point Rd
Sarasota
FL
34231
4,700
Yes
L
NRG
Retail Store
1279 Beneva Rd S.
Sarasota
FL
34232
8,260
Yes
L
NRG
Retail Store
6651 Central Ave.
St. Petersburg
FL
33710
4,750
Yes
L
Select Nutrition
Warehouse
2722 Commerce Way
Philadelphia
PA
19154
100,000
Yes
L
Select Nutrition
Office
60 Charles Lindebergh Blvd
Uniondale
NY
11553
 
No
L
Tumaro's
Office/Warehouse
5300 Santa Monica Blvd.
Los Angeles
CA
90029
          5,875
Yes
L
UNFI
Office
190 Main Street
Danielson
CT
06239
 
No
L
UNFI
Office
555 Valley Street
Providence
RI
02908
50,000
No
L
UNFI-East
Office
25 Mr. Arthur Drive
Chesterfield
NH
03443
4,000
No
L
UNFI-East
Office/Warehouse
6100 MacIntosh Road
Sarasota
FL
34238
345,000
Yes
L
UNFI-East
Warehouse
225 Cross Farm Lane
York
PA
17406
675,000
Yes
L
UNFI-West
Warehouse
22 30th North East
Auburn
WA
98002
204,700
Yes
L
UNFI-West
Warehouse
15965 E. 32nd Ave.
Aurora
CO
80011
180,000
Yes



 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B and I
BORROWERS AND GUARANTORS
BUSINESS LOCATIONS


Owned/
Leased
Entity
Use
Address
City
State
Zip
Sq. Ft.
Inventory in Excess of $100,000
L
UNFI-West
Warehouse
15965 E. 32nd Ave.
Aurora
CO
80011
19,708
No
L
UNFI-West
Office
15755 East 32nd Avenue
Aurora
CO
80011
3,500
No
L
UNFI-West
Warehouse
15755 East 32nd Avenue
Aurora
CO
80011
40,000
Yes
L
UNFI-West
Warehouse
13204 Philadelphia St.
Fontana
CA
92337
220,200
vacant
L
UNFI-West
Warehouse
22150 Goldencrest
Moreno Valley
CA
92553
613,000
Yes



Fantastic Foods, Inc. commonly has inventory in excess of $100,000 located at
its manufacturer, Wixon, Inc., 1390 East Bulavar Avenue, St. Francis, Wisconsin
53235.


Fantastic Foods, Inc. commonly has inventory worth in excess of $100,000 stored
at its warehousing and distribution vendor, Distribution 2000, Inc., 505
Crossroads Parkway, Bolingbrook, IL 60440


Mt. Vikos, Inc.commonly has inventory worth in excess of $100,000 stored at its
warehouse, East Coast Warehousing & Dist. Cor., 1140 Polaris Street, Elizabeth,
NJ  07201

 
 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit M


Amended and Restated Exhibit M
 
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT M


GUARANTEES




UNF has guaranteed the obligations of the ESOT under the Loan Agreement dated
11/1/88 between the ESOT and Norman Cloutier, Steven Townsend, Daniel Atwood and
Theodore Cloutier; original principal amount of the Note issued under the Loan
Agreement is $4,080,000.


UNF has guaranteed the obligations of Fantastic Foods, Inc. under the Contract
Manufacturing and Packaging Agreement dated March 20, 2008 between Fantastic
Foods, Inc. and Wixon, Inc.
 
 
 
 

 